DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is important to note that while priority is claimed to the filed Provisionals, claims are only given the earliest date in which the limitations are supported, the provisional applications do not have support for adaptively controlling a loading rate, and as such the date given to the claims is the filling date of the PCT application, 24 February 2010.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the anode".  There is insufficient antecedent basis for this limitation in the claim.  This could be overcome by amending the claim to read, for example “wherein the one or more electrodes configured in proximity to the at least on electrically active microbe is an anode”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 5, 7, 8, 9, 10, 12, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2012/0100590 to Tartakovsky et al. (Tartakovsky) in view of US Patent No. 5,647,969 to Mao (Mao).
As to claims 1 and 9, Tartakovsky teaches a method of operating an anaerobic reactor loaded with wastewater comprising supplying electrons to at least one electrically active microbe from a reactor electrodes comprising an anode and a cathode configured in proximity to the electrically active microbe (Abstract; Paragraphs 0010, 0019- 0022, 0025 and 0029).  Tartakovsky teaches that the wastewater is circulated through the reactor (Paragraph 0029); however, Tartakovsky fails to teach that a loading rate of the wastewater is controlled.
However, Mao also discusses the electrolytic treatment of wastewater and teaches that based upon a current measurement taken from the anode and cathode it is possible to determine if the flow rate of water is too high and the water has not been treated enough or if the flow rate is capable of being increased to optimize the apparatus while still achieving the desired operation, the current values indicating the concentration of waste species remaining in the water, the reactor provided with a controller for controlling the flow rate of water into the electrolytic reactor based upon a current measurement taken from the anode and cathode in order to perform this operation (Abstract; Column 3, Lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the process of Tartakovsky with a step of controlling a loading rate of the wastewater based on a current reading from the anode and the cathode in order to ensure optimization of the process, i.e. that too much water isn’t present to prevent effective operation but too little isn’t present to operate inefficiently, as taught by Mao.  
As to claims 4 and 12, the combination of Tartakovsky and Mao teaches the method of claims 1 and 9.  Tartakovsky further teaches that the anode is configured in proximity to the at least one electrically active microbe (0019-0022 and 0025).
As to claims 5 and 13, the combination of Tartakovsky and Mao teaches the method of claims 1 and 9.  Tartakovsky further teaches that the anaerobic reactor system is a bio-electrochemical system (Paragraph 0021).
As to claim 7, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the method comprises generating methane using the anaerobic reactor (Paragraph 0022).  
As to claim 8, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the reactant, and thus the reactant associated with the loading rate, comprises wastewater comprising an organic waste consumed to generate methane (Paragraphs 0022 and 0025).
As to claim 10, the combination of Tartakovsky and Mao teaches the method of claim 1.  As discussed above, the combination teaches that the one or more measurements comprises the measurement of a current.
As to claim 15, the combination of Tartakovsky and Mao teaches the method of claim 1.  Tartakovsky further teaches that the at least one electrically active microbe comprises a hydrogenotrophic methanogenic microbe (Paragraph 0022).

Claims 2, 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tartakovsky and Mao as applied to claims 1 and 9 above, and further in view of US Patent No. 5,470,460 to Pertsov et al. (Pertsov).  
As to claim 2, the combination of Tartakovsky and Mao teaches the method of claim 1.  As discussed above, the combination teaches that the one or more measurements comprises the measurement of a current.  However, the combination fails to teach further adaptively controlling a parameter comprising one or more of temperature, voltage or resistance.  However, Pertsov also discusses bioreactors, utilizing biological microorganism during the reaction, and teaches that temperature should be controlled (Abstract; Column 4, Lines 39-37; Column 5, Lines 24-29; Column 6, Lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to control the parameter of temperature in order to ensure effective operation as taught by Pertsov.  
As to claim 3, the combination of Tartakovsky, Mao and Pertsov teaches the method of claim 2.  Pertsov further teaches that controlling the parameter of temperature comprises measuring the temperature, thus “adaptively controlling the measurement” of the temperature(Abstract; Column 4, Lines 39-37; Column 5, Lines 24-29; Column 6, Lines 30-35) 
As to claim 11, the combination of Tartakovsky and Mao teaches the method of claim 9.  However the combination fails to further each adaptively controlling parameters comprising a temperature, voltage or resistance.  However, Pertsov also discusses bioreactors, utilizing biological microorganism during the reaction, and teaches that temperature should be controlled (Abstract; Column 4, Lines 39-37; Column 5, Lines 24-29; Column 6, Lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to control the parameter of temperature in order to ensure effective operation as taught by Pertsov.  

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tartakovsky and Mao as applied to claims 1 and 9 above, and further in view of US Patent Application Publication No. 2006/0011491 to Logan et al. (Logan).
As to claims 6 and 14, the combination of Tartakovsky and Mao teaches the method of claim 1.  However, the combination fails to further teach that the reactor comprises a fuel cell.  However, Tartakovsky does teach that the reactor comprises a power source (Paragraph 0029).  However, Tartakovsky is silent as to a specifically desired power source.  Logan also discusses an electrolytic reactor system operating with electrically active microbes and teaches that a preferred power source comprises a microbial fuel cell (Abstract; Paragraphs 0056-0058).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a fuel cell for the power supply of Tartakovsky with the expectation of effectively supplying power as taught by Logan.  

Response to Arguments
Applicant’s arguments, filed 24 February 2021, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CIEL P Contreras/Primary Examiner, Art Unit 1794